DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 01 October 2021, wherein: 
Claims 1, 3, 4, 17, 18, and 20 are amended.
Claims 5-16, 19, and 23-25 are original.
Claims 2 and 22 are cancelled.
Claims 1, 3-21, and 23-25 are pending.

Specification
The disclosure is objected to because of the following informalities:
Para. 76 recites “to modify drills to provide induce similar levels of stress” is grammatically incorrect.
Para. 120 recites “transmitters 126 and gas systems 128 available for reversibly modify firearms 124” is grammatically incorrect.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities:  
It is unclear whether the first limitation is meant to recite “a least one of the real-time trainee performance logging and analysis” or “at least one of the real-time trainee performance logging and analysis”. (Bolded for emphasis).  For the purposes of compact prosecution, it is construed as the latter.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 7, the disclosure fails to provide sufficient written description for “wherein the at least one physiological sensor includes a facial expression sensor and the trainee stress level data include at least facial expression characteristics recognition” to show 

Regarding claim 8, the disclosure fails to provide sufficient written description for “the trainee stress level data include data relating to trainee eye movements” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, while the disclosure provides for an eye tracker, the disclosure fails to provide sufficient written description for relating trainee eye movements to stress.  The most disclosure for data associated with stress comes from heart rate data which is not collected from an eye tracker.  

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 3-21, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to products which fall under the four statutory categories (i.e., a system) (STEP 1: YES).
STEP 2A, PRONG 1
However, the instant claims recite evaluating and conditioning a trainee’s stress response during synthetic employment/employment of a firearm, comprising: presentation of drill events including a sequence of stimuli with a range of difficulty of engagement, including targets and non-targets for the trainee to engage with the firearm; generating the drill events including the sequence of stimuli on the display, and real-time trainee performance logging and analysis; determining an aimpoint of the firearm relative to the stimuli; determining a time of trainee’s using the firearm to engage the stimuli; measuring a physiological indicator of trainee stress level; and capturing trainee stress level data; and wherein the real-time trainee performance logging and analysis includes correlating the trainee stress level data with the drill events, including at least one of a resting baseline, at start of a drill, upon the drill events, at a close of the drill, and an average throughout the drill events; wherein the real-time performance logging and analysis includes determining a type of drill event inducing a higher than average trainee stress level (in claim 1) or wherein the trainee performance logging and analysis includes real-time determination of a type of drill event inducing an elevation of trainee stress level above a selected threshold; and the presentation of subsequent drill events is selected or modified to include the type of drill events inducing the elevation (in claim 17).  The claims further recite wherein the presentation of drill events includes modifying subsequent ones of the sequence of stimuli to include the type of drill events determined to induce the higher than average trainee stress level; or a least one of the real-time trainee performance logging and analysis and the type of drill event inducing a higher than average trainee stress level, are stored for later recall upon initiating a subsequent conditioning of the trainee; and upon subsequent conditioning of the trainee, the presentation of drill events including the sequence of teaching, and following rules or instructions) by collecting information, analyzing the information, and producing the results of the collection and analysis.  Additionally, these steps of collecting, analyzing, and producing are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Furthermore, the analysis, comparing, and calculating steps as well as determining an indication of the trainee’s sustainability of performance amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations as defined in pg. 4 of the Office’s October 2019 Update: Subject Matter Eligibility whereas dependent claims 10-13 and 23 recite both mathematical relationships and mathematical 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claims 1 and 17), a display (claim 1), targets and non-targets (claims 1 and 17), a firearm (claims 1 and 17), a first data processor (claim 1), a firearm aimpoint sensor (claim 1), a firearm trigger sensor (claim 1), at least one physiological sensor (claims 1 and 17), a second data Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (STEP 2A, PRONG 2: NO).  
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2 above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  Berkheimer memo, section III, A, 1.  See, for example, at least Fig. 1, 3-5, and 7 which illustrate the components as generic images or non-descript black boxes illustrating a generic first person shooting simulator.  Further evidence is provided by the specification.  See, for example, at least para. 10, 11, 62-67, and 70.  In particular, the specification explicitly identifies what Applicant construes as the invention in para 12 which recites “[t]he novel approach is to measure, sample, and store the difference between peak and trough of HR and HRV.”  Therefore, the focus of the claimed invention is on a mathematical calculation without regard to a particular machine or manufacture.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This also applies to the reciting of a firearm aimpoint sensor, a firearm trigger sensor, at least one physiological sensor, at least one firearm sensor, and identifying that the at least one physiological sensor may include a cardiac sensor, a facial expression sensor, or an eye tracker which are merely adding insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) and a display for the presentation of drill events which merely adds insignificant pre-solution activity to the judicial exception (e.g., mere presenting of stimuli) also found to not add significantly more in Parker v. Flook.  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-9, 11, 14-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 9,355,572) in view of Ghaffari et al. (US 2017/0095732, hereinafter referred to as Ghaffari).

Regarding claim 1, Stanley teaches a system for evaluating and conditioning a trainee's stress response during synthetic employment of a firearm, comprising:
a display for the presentation of drill events including a sequence of stimuli with a range of difficulty of engagement, including targets and non-targets for the trainee to engage with the firearm (Stanley, Fig. 1, first target (stimulus) 24, displays 26 and 28, second target (stimulus) 34; Fig. 3, Display 1 112, Display N 114; Fig. 4 illustrates a display portion of another illustrative system for EOTC showing different illustrative images used for RSMR training; Fig. 5, projection screens 302-308); 
a first data processor for generating the drill events including the sequence of stimuli on the display, providing an operator interface, and real-time trainee performance logging and analysis (Stanley, Fig. 3, processors 104, operator interface 130, control 160; Col. 14, lines 2-6, “The software 108 executed by the processor 104 includes control software 160 for displaying scenes 320 and targets 322 and for providing the training scenario, such as method 400 implementing the below described scenario drills.”); 
a firearm aimpoint sensor for determining an aimpoint of the firearm relative to the stimuli (Stanley, Fig. Fig. 3, Firearm sensor 122; Col. 15, lines 44-45, “resulting laser location upon the trigger of firearm 124 being squeezed.”); 
a firearm trigger sensor for determining a time of trainee's using the firearm to engage with the stimuli (Stanley, Fig. Fig. 3, Firearm sensor 122; Col. 3, lines 15-16, “Every shot fired is measured, timed, and stored in a trainee's data file.”); and 
a second data processor in wireless communication with the first data processor, the second data processor for real-time trainee performance logging and analysis, capturing trainee data, and transmitting the trainee data to the first data processor (Stanley, Fig. 3, processors 104, operator interface 130, measurement 162, analysis 164; Col. 14, lines 2-6, “The software 108 also includes measurement software 162 to facility capture and processing of data, for example, from sensors 116, 120, and 122. The software 108 also includes analysis software 164, for example, for analyzing captured scenario and performance data and producing reporting 132, for example, the illustrative TO RA Performance Report ; and 
wherein the real-time trainee performance logging and analysis includes at least one of the first and second data processors correlating the trainee data with the drill events, including at least one of a resting baseline, at start of a drill, upon the drill events, at a close of the drill, and an average throughout the drill events (Stanley, Fig. 9, Baseline (performance prior to training), Testing (performance after single informal training session); Fig. 28, Baseline - First, Baseline - Best; Col. 3, lines 28-30, “The present methods and systems provide measurement of baseline performance and training to enhance engagement of stimuli.” Col. 14, lines 13-25, “Additional reporting may include, for example,… other scenario and performance data and analysis, including for example, aggregate, average, and improvement in performance data…”; Col. 6, lines 44-48, “it is advantageous to collect performance data over a number of stimuli of the same rigor, and during training, it is advantageous for the trainee 22 to become familiar with, adapt to, and obtain mental acceptance and comfort with the heightened target rigor presented during plateau period 50.”).
Stanley does not teach at least one physiological sensor for measuring a physiological indicator of trainee stress level.
at least one physiological sensor for measuring a physiological indicator of trainee stress level (Ghaffari, Fig. 4, Sensor Data (Measured Biometrics - Heart Rate, Respiration Rate, Body Movements) 410; Fig. 5, Sensor Data (Measured Heart Rate) 510; para. 30 recites multiple examples of physiological sensors and types of sensor data for measuring trainee stress level data.); and 
wherein the performance logging and analysis includes the second data processor capturing trainee stress level data from the at least one physiological sensor and at least one of the first and second data processors correlating the trainee stress level data with the drill events (Ghaffari, para. 63, “The physiologic or biometric information measured by the sensing device 110 can indicate the mental state of the user (e.g., stress level), which can serve as input to the game console or virtual reality controller 130.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level determining of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.
Stanley also does not teach wherein the real-time trainee performance logging and analysis includes determining a type of drill event inducing a higher than average trainee stress level. 
However, in a related art, Ghaffari teaches wherein the real-time trainee performance logging and analysis includes determining a type of drill event inducing a higher than average trainee stress level (Ghaffari, para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the  For example, a low scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user' heart rate is below a first predetermined level; a medium scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is at or above the first predetermined level and at or below a second predetermined level; and a high scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is above the second predetermined level.”  The terminology “scariness level” is construed to be interchangeable with “stress level” based on the equating of difficulty level to scariness level throughout Ghaffari.).
 Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to teach wherein the first data processor further compares the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned for a live-fire firearms event based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  

Regarding claim 3, Stanley teaches the system of claim 1. 
Stanley does not explicitly teach wherein the presentation of drill events includes modifying subsequent ones of the sequence of stimuli to include the type of drill events determined to induce the higher than average trainee stress level.
In a related art, Ghaffari teaches wherein the presentation of drill events includes modifying subsequent ones of the sequence of stimuli to include the type of drill events determined to induce the higher than average trainee stress level (Ghaffari, para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to teach wherein the first data processor further compares the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned for a live-fire firearms event based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 4, Stanley teaches the system of claim 1, further comprising a database coupled to at least the first data processor. 
Stanley does not teach a least one of the real-time trainee performance logging and analysis and the type of drill event inducing a higher than average trainee stress level, are stored in the database for later recall upon initiating a subsequent conditioning of the trainee using the system; and upon subsequent conditioning of the trainee, the presentation of drill events including the sequence of stimuli are selected to include the type of drill events determined to induce a higher than average trainee stress level. 
However, in a related art, Ghaffari teaches a[t] least one of the real-time trainee performance logging and analysis and the type of drill event inducing a higher than average trainee stress level, are stored in the database for later recall upon initiating a subsequent conditioning of the trainee using the system; and upon subsequent conditioning of the trainee, the presentation of drill events including the sequence of stimuli are selected to include the type of drill events determined to induce a higher than average trainee stress level (Ghaffari, para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”  Para. 63, “At the beginning of the game, a user can select the scariness level (e.g., low, medium, or high). People's tolerance for scariness can vary. For example, a low scariness level for one user can mean high scariness level for another user. The system can thus permit the game console or virtual reality controller to personalize the scariness level of the game by using the physiologic or biometric information of individual users measured by the sensing device 110. For example, a low scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user' heart rate is below a first predetermined level; a medium scariness level can mean that the video presentation is modulated ( e.g., controlled to limit the number of .
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to teach wherein the first data processor further compares the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned for a live-fire firearms event based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 5, Stanley teaches the system of claim 1. 
Stanley does not teach wherein the first data processor further compares the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned for a live-fire firearms event based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold.
wherein the first data processor further compares the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold (Ghaffari, para. 49, “comparing such values against the comparable values of a larger cohort of relevant individuals.”  Para. 14, “the algorithm can compare one or more parameters representative of one or more sensed conditions to a predefined threshold value (or range) and based on the outcome of the comparison, take no further action or proceed to modify the virtual environment or the storyline presented in the virtual environment.”  “Taking no further action” is construed as identifying each trainee as sufficiently conditioned.).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to teach wherein the first data processor further compares the correlation of the trainee stress level data with the drill events for a plurality of trainees to thereby select a subset of the plurality of trainees as sufficiently conditioned for a live-fire firearms event based on at least one of a relative rank of the trainee stress level data of the plurality of trainees and comparison of each of the plurality of trainees' stress level data to a selected trainee stress level threshold because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 6, Stanley teaches the system of claim 1. 
 and the trainee stress level data include at least one of a trainee heart rate, inter heartbeat interval, and heart rate variability.
However, in a related art, Ghaffari teaches wherein the at least one physiological sensor includes a cardiac sensor and the trainee stress level data include at least one of a trainee heart rate, inter heartbeat interval, and heart rate variability (Ghaffari, Fig. 4, Sensor Data (Measured Biometrics - Heart Rate…) 410; Fig. 5, Sensor Data (Measured Heart Rate) 510; para. 30 recites examples of sensors and types of sensor data to include electrocardiogram waveforms, heart rate, heart rate variability, pulse waveforms from superficial arteries, etc.; para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cardiac sensing of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 7, Stanley teaches the system of claim 1. 
Stanley does not teach wherein the at least one physiological sensor includes a facial expression sensor and the trainee stress level data include at least facial expression characteristics recognition.
However, in a related art, Ghaffari teaches wherein the at least one physiological sensor includes a facial expression sensor and the trainee stress level data include at least facial expression characteristics recognition (Ghaffari, para. 69, “one or more sensing devices 110 can be used to determine how a person is feeling (e.g.,…  EMG signals from facial .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the facial expression sensing of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 8, Stanley teaches the system of claim 1, wherein the at least physiological one sensor includes an eye tracker (Stanley, Col. 3, line 7, Kinetic Saccadic Eye Tracker).
Stanley does not teach the trainee stress level data include data relating to trainee eye movements.
However, in a related art, Ghaffari teaches wherein the at least physiological one sensor includes an eye tracker and the trainee stress level data include data relating to trainee eye movements (Ghaffari, para. 30, “electro-oculagrams”; para. 39, “receive sensor data from one or more sensing devices 110 indicating the level of stress in the user”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electro-oculagrams of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 9, Stanley teaches the system of claim 1. 
Stanley does not teach wherein the analysis of trainee stress level includes calculating a function of at least one of heart rate, inter heartbeat interval, and heart rate variability.
However, in a related art, Ghaffari teaches wherein the analysis of trainee stress level includes calculating a function of at least one of heart rate, inter heartbeat interval, and heart rate variability (Ghaffari, Fig. 4, Sensor Data (Measured Biometrics - Heart Rate…) 410; Fig. 5, Sensor Data (Measured Biometrics - Heart Rate…) 510; para. 30 recites examples of sensors and types of sensor data to include electrocardiogram waveforms, heart rate, heart rate variability, pulse waveforms from superficial arteries, etc.; para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cardiac data functions of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 11, Stanley teaches the system of claim 9. 
Stanley does not teach wherein the function includes a Root Mean Square of Successive Differences in Heartbeat Intervals.
Ghaffari teaches wherein the function includes a measure of Heart Rate Variability (HRV) (Ghaffari, para. 30, “electrocardiogram waveforms, heart rate, heart rate variability”; para. 48 and 56, “the EKG data can be used to determine heart rate and heart rate variability as well as recovery rate”.) as well as determining root mean square of sensor data (Ghaffari, para. 29, “signal features (e.g.,… root mean square value)”; para. 49, “extract specific features or 
Ghaffari does not explicitly teach that the measure of HRV is a Root Mean Square of Successive Differences in Heartbeat Intervals (aka RMSSD).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Ghaffari’s HRV and root mean square of sensor data functionality to include a RMSSD because Root Mean Square of Successive Differences in Heartbeat Intervals (RMSSD) is one of the most commonly recognized measures of HRV using the time domain and Ghaffari has provided the implication of its calculation through providing HRV, root mean square, and deriving data over time.

Regarding claim 14, Stanley teaches the system of claim 9, wherein:
the first data processor associates an event timestamp with the drill events and with a trainee's response to the drill event (Stanley, Col. 14, lines 9-25, “The software 108 also includes analysis software 164, for example, for analyzing captured scenario and performance data and producing reporting 132…  Additional reporting may include, for example, a listing of trainee ID, scenario ID, firearm ID, timestamps, targets presented, targets hit, "rounds" expended, targets not engaged, elapsed time, and other scenario and performance data and analysis, including for example aggregate, average, and improvement in performance data, including translating data collected by system 100 in order to provide the types of data, units, and reference for reporting forms generally utilized in traditional/prior art firearms training, for example, as shown in FIGS. 29 and 30, and including standard shooter cards such as that shown in FIG. 31, including calculation of ratings for a trainee.); and 
Stanley does not teach the second data processor associates a stress timestamp with the trainee stress level data. 
the second data processor associates a stress timestamp with the trainee stress level data (Ghaffari, para. 29, “The sensor data can include other information, such as metadata (e.g., information about the sensor device, the date, the time, the type and the scale or units of the sensor data).”  Time metadata is construed as timestamp.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the associating of a stress timestamp with the trainee stress level data of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 15, Stanley teaches the system of claim 1. 
Stanley does not teach wherein performance logging and analysis includes mapping a trainee's stress level data to one of a plurality of tiered stress levels. 
However, in a related art, Ghaffari teaches wherein performance logging and analysis includes mapping a trainee's stress level data to one of a plurality of tiered stress levels (Ghaffari, para. 63, The system can thus permit the game console or virtual reality controller to personalize the scariness level of the game by using the physiologic or biometric information of individual users measured by the sensing device 110. For example, a low scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user' heart rate is below a first predetermined level; a medium scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is at or above the first predetermined level and at or below a second .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trainee stress level data analysis of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 16, Stanley teaches the system of claim 15. 
Stanley does not teach wherein the plurality of tiered stress levels provides an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events.
However, these differences are only found in the nonfunctional data stored on the system.  Data indicating the trainee’s sustainability of performance under a live-fire event associated with the drill events is not functionally related to the substrate of the system.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing of the claimed invention to store any data in the system as shown in Stanley because such data does not functionally relate to the substrate of the system and merely Gulack cited above.

Regarding claim 17, Stanley teaches a system for evaluating and conditioning a trainee's stress response during employment of a firearm, comprising:
at least one display for the presentation of drill events including a sequence of stimuli with a range of difficulty of engagement, including targets and non-targets for the trainee to engage with the firearm (Stanley, Fig. 1, first target (stimulus) 24, displays 26 and 28, second target (stimulus) 34; Fig. 3, Display 1 112, Display N 114; Fig. 4 illustrates a display portion of another illustrative system for EOTC showing different illustrative images used for RSMR training; Fig. 5, projection screens 302-308); 
a data processor for generating the drill events including the sequence of stimuli on the display and trainee performance logging and analysis (Stanley, Fig. 3, processor 104);
at least one firearm sensor for determining an aimpoint of and a time of a trigger pull of the firearm relative to the stimuli (Stanley, Fig. Fig. 3, Firearm sensor 122; Col. 3, lines 15-16, “Every shot fired is measured, timed, and stored in a trainee's data file.”  Col. 15, lines 44-45, “resulting laser location upon the trigger of firearm 124 being squeezed.”).
Stanley does not teach at least one physiological sensor for measuring trainee stress level data; and wherein the performance logging and analysis includes the at least one data processor correlating the trainee stress level data with the drill events.
However, in a related art, Ghaffari teaches at least one physiological sensor for measuring trainee stress level data (Ghaffari, Fig. 4, Sensor Data (Measured Biometrics - Heart Rate, Respiration Rate, Body Movements) 410; Fig. 5, Sensor Data (Measured Heart Rate) 510; para. 30 recites multiple examples of physiological sensors and types of sensor data for measuring trainee stress level data.); and 
wherein the performance logging and analysis includes the at least one data processor correlating the trainee stress level data with the drill events (Ghaffari, para. 63, “The physiologic or biometric information measured by the sensing device 110 can indicate the mental state of the user ( e.g., stress level), which can serve as input to the game console or virtual reality controller 130.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level determining of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.
Stanley also does not teach wherein: the trainee performance logging and analysis includes real-time determination of a type of drill event inducing an elevation of trainee stress level above a selected threshold; and the presentation of subsequent drill events is selected or modified to include the type of drill events inducing the elevation.
However, in a related art, Ghaffari teaches wherein: the trainee performance logging and analysis includes real-time determination of a type of drill event inducing an elevation of trainee stress level above a selected threshold; and the presentation of subsequent drill events is selected or modified to include the type of drill events inducing the elevation (Ghaffari, para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”  Para. 63, “At the beginning of the game, a user can select the scariness level (e.g., low, medium, or high). People's tolerance for scariness can vary. For example, a low scariness level for one user can mean high scariness level for another user. The  For example, a low scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user' heart rate is below a first predetermined level; a medium scariness level can mean that the video presentation is modulated ( e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is at or above the first predetermined level and at or below a second predetermined level; and a high scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is above the second predetermined level.”  The terminology “scariness level” is construed to be interchangeable with “stress level” based on the equating of difficulty level to scariness level throughout Ghaffari.).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to teach wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 18, Stanley teaches the system of claim 17. 
Stanley does not explicitly teach wherein the at least one display includes one of an augmented reality headset and a virtual reality headset.
wherein the at least one display includes one of an AR headset and a VR headset (Ghaffari, Abstract, “virtual reality controller”; para. 34 “Oculus® console”).

Regarding claim 19, Stanley teaches the system of claim 17.
Stanley does not teach wherein the at least one physiological sensor includes a cardiac sensor and the trainee stress level data include at least one of inter heartbeat interval and heart rate variability.
However, in a related art, Ghaffari teaches wherein the at least one physiological sensor includes a cardiac sensor and the trainee stress level data include at least one of inter heartbeat interval and heart rate variability (Ghaffari, Fig. 4, Sensor Data (Measured Biometrics - Heart Rate…) 410; Fig. 5, Sensor Data (Measured Heart Rate) 510; para. 30 recites examples of sensors and types of sensor data to include electrocardiogram waveforms, heart rate, heart rate variability, pulse waveforms from superficial arteries, etc.; para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user”).
It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention in the art to incorporate the cardiac sensing of Ghaffari in the system of Stanley because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 20, Stanley teaches the system of claim 19, 

However, in a related art, Ghaffari teaches wherein the presentation of subsequent drill events is modified to increase or decrease the rigor of the subsequent drill events based on a comparison of the trainee stress level data to one or more selected thresholds of stress level (Ghaffari, para. 39, “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”  Para. 63, “At the beginning of the game, a user can select the scariness level (e.g., low, medium, or high). People's tolerance for scariness can vary. For example, a low scariness level for one user can mean high scariness level for another user. The system can thus permit the game console or virtual reality controller to personalize the scariness level of the game by using the physiologic or biometric information of individual users measured by the sensing device 110. For example, a low scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user' heart rate is below a first predetermined level; a medium scariness level can mean that the video presentation is modulated ( e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is at or above the first predetermined level and at or below a second predetermined level; and a high scariness level can mean that the video presentation is modulated (e.g., controlled to limit the number of monsters and/or scary events) such that the user's heart rate is above the second predetermined level.”  The terminology “scariness level” is construed to be interchangeable with “stress level” based on the equating of difficulty level to scariness level throughout Ghaffari.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rigor adjusting of Ghaffari in the 

Regarding claim 21, Stanley teaches the system of claim 17 further comprising a laser emitter and recoil simulator equipping the firearm for synthetic firearm employment with the drill events (Stanley, Col. 7, lines 19-24, “Firearm 120 can be a simulated firearm, or an actual firearm modified for training use, for example, by replacing the bolt and magazine with a transmitter 126, for example a laser emitter, and a gas discharge device 128 for providing action of the firearm mechanism and simulated acoustics and recoil of firing.”).

Regarding claim 24, Stanley teaches the system of claim 17, wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events.
Stanley does not teach wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events. 
However, in a related art, Ghaffari teaches wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under an event associated with the drill events (Ghaffari, para. 49, “comparing such values against the comparable values of a larger cohort of relevant individuals.”  Para. 14, “the algorithm can compare one or more parameters representative of one or more sensed conditions to a predefined threshold value (or range) and based on the outcome of the comparison, take no further action or proceed to modify the virtual environment or the storyline .
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stress level comparisons of Ghaffari in the firearms training of Stanley to teach wherein performance logging and analysis includes determining an indication of the trainee's sustainability of performance under a live-fire event associated with the drill events because Ghaffari teaches that “[t]his information can be used to evaluate and record one or more user's response to an audio visual presentation (e.g., a scene in a video game…),… to a physical activity (e.g.,… physical training, in combat,…).”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 25, Stanley teaches the system of claim 17, the sequence of stimuli includes at least three phases:
a first phase presenting a first plurality of stimuli having an initial difficulty of engagement followed by a progressively increasing difficulty of engagement (Stanley, Fig. 2A and 2B, Initial Period 44), 
a second phase presenting a second plurality of stimuli having a heightened difficulty of engagement, wherein the heightened difficulty of engagement is fixed during the second phase (Stanley, Fig. 2A and 2B, Plateau Period 50 (mislabeled as 42 between 44 and 54)), and 
a third phase presenting a third plurality of stimuli having an intermediate difficulty of engagement that is lower than the heightened difficulty of engagement and is higher than the initial difficulty of engagement, wherein the intermediate difficulty of engagement is fixed during the third phase (Stanley, Fig. 2A and 2B, Final Period 54; Col. 6, .

Response to Arguments
Applicant’s arguments, filed 01 October 2021, with respect to the objections to the specification regarding the abstract and trademarked terms in the specification have been fully considered and are persuasive.  These objections to the specification have been withdrawn.  However, new objections have been identified.  Applicant is reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant’s arguments, filed 01 October 2021, with respect to the objections to claims 18 and 20 have been fully considered.  The amendments to these claims obviate the objections.  Therefore, these objections to claims 18 and 20 have been withdrawn.  

Applicant’s arguments, filed 01 October 2021, with respect to the rejections of the claims under 35 USC 112(b) have been fully considered.  The amendments to the claims obviate these rejections.  Therefore, these rejections of the claims have been withdrawn.

Applicant's remaining arguments filed 01 October 2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejections of claims 7 and 8 under 35 USC 112(a), Applicant asserts that, with respect to claim 7, facial expression recognition sensors were known to persons of ordinary skill in the art at the time the claimed invention was made, 
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is therefore not persuasive. Additionally, while the claim language is interpreted under the broadest reasonable interpretation to include the EMG signal sensors used in Ghaffari, the instant disclosure is silent regarding the use of EMG signal sensors.  In particular, the instant disclosure merely recites physiological sensors may include "facial expression characteristic recognition sensors" and that "facial expressions of the trainee 22 may be captured by imaging sensors and processed by an artificial neural network (ANN) configured and trained as is known in the art to determine a level and/or type of emotion, including determinations indicative of stress level of the trainee."  See para. 62 of the specification.  Thus, Applicant's disclosure fails to provide sufficient written description of the means for performing the claimed functionality. Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01 (I).

Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is therefore not persuasive.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the Office appears to make no assertion of what the Applicant has invented, and thus the Office failed to complete this required step.
Examiner respectfully disagrees.  Applicant is directed to the rejection above which follows the most recent guidance regarding assessing patent eligibility. 
Applicant then asserts that the cited portion of the specification is merely a summary restatement of the claims in the written description to support foreign filing requirement and is focused on a single feature of a single dependent claim, so could not reasonably be construed to be “what Applicant construes as the invention”.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is therefore not persuasive.  Furthermore, the statement cited from the specification in the rejection is an express statement made by the Applicant during prosecution, and thus may be used as evidence.  See MPEP 2106.07(a)(III).
Applicant follows with asserting that the Office has clearly failed to consider even any one claims as a whole is therefore in error.
Examiner respectfully disagrees.  As identified in the rejection above, the elements of the claims have been evaluated both individually and as a whole to neither integrate the judicial exception into a practical application nor add significantly more to the judicial exception.
Applicant also asserts that the Office has failed to establish a BRI for any of Applicant’s pending claims, and thus has failed to establish a prima facie rejection under 35 USC 101.
2019 Revised Patent Subject Matter Eligibility Guidance. 
Applicant follows with asserting that the rejection makes an erroneous and conclusory statement regarding the physical components of the claimed system and fails to consider each and every element of the claims.
Examiner respectfully disagrees.  Applicant is directed to the rejection above which follows the most recent guidance regarding assessing patent eligibility in the October 2019 Update to the 2019 Revised Patent Subject Matter Eligibility Guidance wherein under Step 2A, Prong 1, the claim elements are identified that recite the judicial exception, under Step 2A, Prong 2, the additional elements are identified and assessed to not integrate the judicial exception into a practical application, and then under Step 2B, the additional elements are further assessed to not add significantly more to the judicial exception.
Applicant then asserts that the Office merely concludes that because the claims are silent regarding any specific treatment or prophylaxis for any specific disease or medical condition that the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Examiner respectfully disagrees.  As identified in the rejection above, this feature is merely is only one of many that were used to evaluate the claims under Step 2A, Prong 2.  Thus, Applicant is directed to all of the rest of analysis under Step 2A, Prong 2 which, in combination with the analysis for specific treatment or prophylaxis, provide the conclusion that the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Applicant asserts that the Office merely refers back to the analysis under Step 2A.

Applicant then continues to make assertions that the additional elements were not evaluated.
Examiner respectfully disagrees, and again directs Applicant to the rejection above which evaluates the additional elements both individually and as a whole.
Applicant also asserts that the additional elements of the claimed invention are similar to that of Trading Techs in that they provide prescribed functionality directly related to the display presentation of stimuli, providing a significant advantage that addresses a technical shortcoming of prior firearms skills training systems that did not take into account trainee stress and provide a means to condition a trainee to employ firearms with a lower level of stress.
Examiner respectfully disagrees.  In particular, in contrast to the claims found eligible in Trading Techs., the instant claims merely recite setting, displaying, and selecting data or information.  The claims in Trading Techs. “require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user’s interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.”  See Trading Techs. at pg. 6.  In contrast, as identified in the rejection above, the additional elements of the claimed invention are untethered from the judicial exception, such that no improvement to the technology is found and merely generally links the use of the judicial exception to a particular technological environment. 
The rejection stands.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 103, Applicant asserts that claims 10 and 23 were alleged to be obvious over Stanly in view of Ghaffari, but Applicant was unable to find any basis for the rejections of these claims.

Applicant then asserts that neither Stanley nor Ghaffari make no reference to stress or any other psychological conditions in relationship to degraded performance in firearms employment or gaming environment, respectively.
Examiner respectfully disagrees.  Stanley references physiological indicators of stress or any other psychological conditions in relationship to degraded performance in firearms deployment and Ghaffari references physiological indicators of stress or any other psychological conditions in relationship to degraded performance in a gaming environment, including for “military training in battle simulations and operational training” (Ghaffari, para. 62) as identified in the rejections above.  For example, Ghaffari, at para. 39, explicitly recites “the game console or virtual reality controller 130 can receive sensor data from one or more sensing devices 110 indicating the level of stress in the user, and as a function of the sensor data, directly increase, decrease, or maintain the difficulty level of the game.”  
Applicant then asserts that Ghaffari only teaches using sensing devices in the gaming environment to improve the user experience by ensuring comfort and safety, and thus combining Stanley and Ghaffari would not result in the claimed invention.  
Examiner respectfully disagrees.  As identified in at least para. 39, as cited above, Ghaffari also uses sensor data to adjust the difficulty level of a game, including increasing the difficulty level.
Applicant follows with asserting that the cited prior art do not teach the amendments to claim 17.
Examiner respectfully disagrees. Applicant is directed to the rejection of claim 17 which has been updated to address the amendments to the claim.

Examiner respectfully disagrees.  The rejections satisfy the requirements under 35 USC 103.  Furthermore, It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention, and does not include knowledge gleaned only from Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant then asserts that Stanley fails to disclose real-time trainee performance analysis as called for in claims 1 and 17.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is therefore not persuasive.  In contrast, Applicant is directed to the rejections of claims 1 and 17 which identify how Stanley teaches the limitation at issue.
Applicant also asserts that Stanley and Ghaffari fail to disclose or make obvious all of the features of amended claims 1 and 17.
Examiner respectfully disagrees.  Applicant is directed to the rejections of these claims which have been updated to address the amendments to the claims.
The rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715    

/JAMES B HULL/Primary Examiner, Art Unit 3715